— Order unanimously reversed on the law without costs and matter remitted to Niagara County Family Court for further proceedings, in accordance with the follow*1245ing Memorandum: The issue of visitation should be determined only after a plenary hearing based on the best interests of the child (Matter of Elizabeth D., 127 AD2d 971). Although the court conducted a minimal inquiry regarding the living circumstances of each party, the Judge acknowledged that he did not know whether the infant would be adversely affected by overnight visitation with the natural father. Under the circumstances, the court erred in summarily granting the father’s petition for overnight visitation. We remit the matter for an evidentiary hearing and direct that a Law Guardian be appointed for the child (see, Family Ct Act §§ 241, 249 [a]). (Appeal from Order of Niagara County Family Court, Halpin, J. — Visitation.) Present — Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.